Title: To George Washington from Eden Burroughs, 24 December 1779
From: Burroughs, Eden
To: Washington, George


        
          Much honored sir,
          Hanover, N. Hampshire, Dec. 24, 1779.
        
        THESE wait on your Excellency, to inform, that while Col. Hazen’s regiment remained at Coos, Lieut. Crowley, an officer of the train, meeting with my son, a young lad, of the age of fourteen years, persuaded him to inlist into his company; with some difficulty I obtained his release from that inlistment: But the young lad having his mind inflamed, by many fair promises and airy encouragements, with unappeasable desires to join the service, afterwards eloped from me, and inlisted under Capt. Lloyd, on the regiment’s return from these parts to head quarters. But finding h[i]s expectations disappointed, he left the army soon after its arrival at head quarters, and is now at home with me. As a sovereign God, has not long since, deprived me of four children, and has left me but two to survive their death; and as this son is a lad, so much under the age, that is commonly deemed necessary to constitute a soldier, fit for the service, and I had ever designed him for a public education; your Excellency will please to indulge my request, that he may be regularly discharged from the service. Though I have the cause of America sincerely at heart, and ever have, and trust I ever shall, exert myself to the utmost of my ability in its behalf; yet your excellency will not wonder, at any degree of reluctance in me, against my son’s engaging in the service, under my present circumstances. Your Excellency will

please to signify your pleasure by the bearer, and due obedience shall be rendered to your commands, with cheerfulness.—With daily prayers, that the God of armies will be your shield and friend, and honor your Excellency as an instrument of complete salvation, and deliverance to the United States of America, I am your Excellency’s Most obedient humble Servant,
        
          Eden Burroughs.
        
        
          P.S. During the time my son was with the army, he never passed muster, nor drew any bounty or clothing.
        
      